Citation Nr: 1235409	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  11-31 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to VA benefits based on the need for the regular aid and attendance or on account of housebound status.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The appellant is the surviving spouse of the deceased ("decedent") who served in the Philippine Commonwealth Army/United States Armed Forces in the Far East (USAFFE) from December 1941 to December 1945.  The decedent died in June 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, which, in pertinent part, denied the appellant's claims for nonservice-connected death pension, dependency and indemnity compensation (DIC), accrued benefits, and benefits based on the need for the regular aid and attendance or on account of housebound status.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The decedent was a member of the USAFFE from December 1941 to December 1945.  

2.  The appellant has no legal entitlement to VA benefits based on regular aid and attendance or on account of housebound status.


CONCLUSION OF LAW

The basic eligibility requirements for regular aid and attendance or on account of housebound status are not met.  38 U.S.C.A. §§ 1122, 1311, 1502, 1541 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The decedent served on active duty with the USAFFE from December 1941 to December 1945.  The appellant contends that she is entitled to VA benefits based on the need for aid and attendance or on account of housebound status due to the decedent's active service with the United States military.  

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2011).  In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits.  38 C.F.R. § 3.7.

In the April 2010 administrative decision on appeal, the RO denied the appellant's claim for nonservice-connected death pension, DIC, accrued benefits, and compensation based on aid and attendance or housebound status.  The RO's decision was based on a finding that the decedent's service did not qualify for the benefits under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  Under Public Law 190 of the 79th Congress (Act of October 6, 1945), persons with service in the Philippine Commonwealth Army; USAFFE; or service with the New Philippine Scouts shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA non-service-connected death pension benefits.  38 U.S.C.A. § 10; 38 C.F.R. § 3.40.  In effect, those persons with such service are not entitled to non-service-connected VA disability pension benefits.  Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).  There was also no evidence that the decedent died due to a service-connected condition or was entitled to unpaid benefits at the time of his death to allow for the payment of DIC and accrued benefits.  

The record establishes that the decedent served with the USAFFE from December 1941 to December 1945.  The Board acknowledges and recognizes that the decedent served and contributed to the war effort through his active service in the Philippine Commonwealth Army/USAFFE.  He was also a prisoner of war (POW) from May 1942 to January 1943 and received the Purple Heart medal.  However, the law is clear that entitlement to nonservice-connected pension is barred due to the decedent's type of service and the appellant is not in receipt of any other survivor benefit such as DIC or accrued benefits.  

Inasmuch as the appellant's is not in receipt of nonservice-connected death pension, DIC, or other death compensation, she has no basic entitlement to benefits based on aid and attendance or housebound status.  Absent such basic entitlement, the appellant has no legal eligibility to additional compensation based on her need for the regular aid and attendance or on account of being housebound.  While the appellant may, in fact, be in need of such assistance, the Board is unable to reach the merits of her current claim.  Rather, in a case such as this, where the law and not the evidence is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the appellant's claim is denied. 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In this case, there is no legal basis to award the appellant VA benefits based on the need for the regular aid and attendance or on account of housebound status and her claim is denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). The notice and duty to assist provisions have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  Therefore, VA's duties to notify and assist the appellant are inapplicable in this instance.  


ORDER

Entitlement to VA benefits based on the need for the regular aid and attendance or on account of housebound status is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


